DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments filed on 05/23/2022.
Claims 1 and 7-20 are presented for examination.

Allowable Subject Matter
Claims 1 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to specifically teach detect locking up of the POS system during startup, generate the one or multi-dimensional code after detecting the locking up of the POS system for display to the portable communication device, the one or multi-dimensional code comprising: a web address of a website to which the portable communication device is to send the one or multi- dimensional code, the website to generate a temporary password and provide the temporary password to the portable communication device, and a data payload a password recovery query code used to initiate generation of the temporary password by the website, obtain from the portable communication device, as at least part of the response information, the temporary password, and restore a POS disk image in response to obtaining the temporary password. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWYN LABAZE/Primary Examiner, Art Unit 2887